 



Exhibit 10.6

 

THESE SHARES ARE BEING OFFERED UNDER AN EXEMPTION FROM REGISTRATION PURSUANT TO
SECTION 4(a)(2) OF THE SECURITIES ACT OF 1933 AS AMENDED OR SECURITIES AND
EXCHANGE COMMISSION REGULATION D, RULE 506(c) PROMULGATED THEREUNDER. WHETHER
THESE SHARES ARE EXEMPT FROM REGISTRATION PURSUANT TO REGULATION D OR OTHERWISE
HAS NOT BEEN PASSED UPON BY THE SECURITIES AND EXCHANGE COMMISSION, THE ATTORNEY
GENERAL OF ANY STATE OR ANY OTHER REGULATORY AGENCY, NOR HAS ANY SUCH AGENCY
PASSED UPON THE MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY OR
ANY REPRESENTATION THAT ANY REGULATORY AGENCY HAS PASSED UPON THE ACCURACY OR
COMPLETENESS OF THIS PRIVATE PLACEMENT MEMORANDUM IS A CRIMINAL OFFENSE.

 

[ex10-6_001.jpg]





 

REACH GENETICS, INC.

 

CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM

 



 







1,000,000 SHARES OF COMMON STOCK

Price Per Share: $1.00

Maximum Offering: $ 1,000,000

 

REACH GENETICS, INC. (or the “Company”) hereby offers (the “Offering”) for sale
to Accredited Investors a maximum of 1,000,000 Shares of its Common Stock
($.0001 par value) at a purchase price of $1.00 per Share. The Shares will be
sold pursuant to Regulation D, Rule 506(c), and Section 4(a)(2), exemptions from
registration provided by the Securities Act of 1933, as amended. The Company has
the right to withdraw, limit or terminate this Offering at any time and to
reject any and all offers to purchase Shares. Proceeds from the sale of Shares
will be immediately available to the Company when received and accepted. There
is no minimum number of Shares required to be sold. The Offering will be
terminated when the Company has sold the maximum Offering or on June 30, 2018,
if it has not been sooner terminated or extended, subject to the reserved right
of the Company to extend theOffering.

 

   Principal Amount   Commissions (1)   Proceeds to
Company (2)  Total Maximum  $1,000,000   $100,000   $900,000 

(1)The Company has agreed to pay sales commissions of 10% to qualified finders
and broker/dealers.

 

(2)Before deducting other estimated Offering expenses of approximately $25,000

 

This Memorandum Is Revised and Dated May 11, 2018

 

   

 

 



INVESTOR DISCLOSURES

 



THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE
OR ANY OTHER JURISDICTION AND ARE BEING OFFERED WITHIN THE UNITED STATES
PURSUANT TO SECTION 4(a)(2) OF THE SECURITIES ACT AND RULE 506(c) OF REGULATION
D PROMULGATED THEREUNDER. THE SECURITIES OFFERED HEREBY MAY NOT BE OFFERED,
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE UNITED STATES OR TO
“U.S. PERSONS” (AS SUCH TERM IS DEFINED IN REGULATION S PROMULGATED UNDER THE
SECURITIES ACT), EXCEPT PURSUANT TO (1) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, (2) REGULATION S UNDER THE SECURITIES ACT, (3) RULE
144 UNDER THE SECURITIES ACT (IF AVAILABLE), SUBJECT TO RECEIPT BY THE COMPANY
OF SUCH EVIDENCE (INCLUDING, WITHOUT LIMITATION, OPINIONS OF COUNSEL) ACCEPTABLE
TO IT THAT SUCH REOFFER, RESALE, TRANSFER, PLEDGE OR OTHER DISPOSITION WILL BE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, OR (4) ANY
OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE RECEIPT OF SUCH CERTIFICATION AS THE COMPANY MAY REQUEST, IF
APPLICABLE, AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES. IN ADDITION, EACH PURCHASER OF SHARES WILL BE
REQUIRED TO EXECUTE A SUBSCRIPTION AGREEMENT, WHICH IMPOSES SIGNIFICANT
RESTRICTIONS ON THE TRANSFER OF THE SHARES.

 

IN NO EVENT SHALL THIS MEMORANDUM BE DEEMED TO BE AN OFFER TO ANY PERSON OTHER
THAN THE PERSON TO WHOM IT IS ADDRESSED.

 

THIS MEMORANDUM IS SUBMITTED IN CONNECTION WITH THE PRIVATE PLACEMENT OF THE
SHARES AND MAY NOT BE REPRODUCED OR USED FOR ANY OTHER PURPOSE.

 

OWNERSHIP OF THE SHARES OFFERED HEREBY INVOLVES A HIGH DEGREE OF RISK.

 

THE COMPANY HAS AGREED TO MAKE AVAILABLE, PRIOR TO THE CONSUMATION OF THE
TRANSACTION CONTEMPLATED HEREIN, TO EACH OFFEREE OF INTERESTS AND ITS
REPRESENTATIVE(S) THE OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM
THE COMPANY OR ANY PERSON ACTING ON ITS BEHALF CONCERNING THE TERMS AND
CONDITIONS OF THIS OFFERING, AND TO OBTAIN ANY ADDITIONAL INFORMATION, TO THE
EXTENT IT POSSESSES SUCH INFORMATION OR CAN ACQUIRE IT WITHOUT UNREASONABLE
EFFORT OR EXPENSE, NECESSARY TO VERIFY THE ACCURACY OF THE INFORMATION SET FORTH
HEREIN.

 

THERE ARE NO TAX BENEFITS FROM AN INVESTMENT IN THE COMPANY AND ANY INVESTMENT
SHOULD BE MADE SOLELY FOR ECONOMIC REASONS.

 





PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS MEMORANDUM OR ANY
PRIOR OR SUBSEQUENT COMMUNICATION FROM THE COMPANY, ITS OFFICER, DIRECTORS,
AFFILIATES, OR ANY PROFESSIONAL ASSOCIATED WITH THIS OFFERING, AS LEGAL, TAX OR
INVESTMENT ADVICE. EACH INVESTOR SHOULD CONSULT WITH AND RELY ON ITS OWN
COUNSEL, ACCOUNTANT AND OTHER ADVISERS AS TO LEGAL, TAX AND ECONOMIC
IMPLICATIONS OF THE INVESTMENT DESCRIBED HEREIN AND ITS SUITABILITY.

 

  2 | Page

 

 









NO REPRESENTATION OR WARRANTY IS OR CAN BE MADE AS TO THE ECONOMIC RETURN THAT
MAY ACCRUE TO AN INVESTOR.



 

 





 

NO DISTRIBUTION OF THIS MEMORANDUM IN WHOLE OR IN PART, OR THE DIVULGENCE OF ANY
OF ITS CONTENTS, IS PERMITTED UNLESS AUTHORIZED BY THE COMPANY. NO OFFERING
LITERATURE OR ADVERTISING IN WHATEVER FORM SHALL BE EMPLOYED IN THE OFFERING OF
THESE SHARES, EXCEPT THE INFORMATION CONTAINED HEREIN OR AUTHORIZED BY THE
COMPANY. NO PERSON HAS BEEN AUTHORIZED TO MAKE REPRESENTATIONS, OR GIVE ANY
INFORMATION, WITH RESPECT TO THE SHARES, EXCEPT THE INFORMATION CONTAINED
HEREIN.

 





 



 

THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER OR SOLICITATION TO ANYONE IN ANY
STATE OR IN ANY JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT
AUTHORIZED.

 



 





 

REFERENCE SHOULD BE MADE TO THE SUPPORTING DOCUMENTS AND OTHER INFORMATION
FURNISHED HEREWITH FOR THE COMPLETE INFORMATION CONCERNING THE RIGHTS AND
OBLIGATIONS OF THE PARTIES THERETO. CERTAIN PROVISIONS OF SUCH AGREEMENTS ARE
SUMMARIZED IN THIS MEMORANDUM, BUT IT SHOULD NOT BE ASSUMED THAT THE SUMMARIES
ARE COMPLETE AND THERE CAN BE NO GUARANTEE THAT SUCH INFORMATION OR THAT
CIRCUMSTANCES HAVE NOT CHANGED SINCE THE DATE OF SUCH INFORMATION AND ANY
UNDERLYING ASSUMPTIONS WEREPROVIDED.

 

NASAA UNIFORM LEGEND

 

IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.



 

  3 | Page

 

 









SUMMARY OF OFFERING

 

THIS SUMMARY IS INTENDED ONLY FOR GENERAL REFERENCE. NOT ALL THE MATERIAL FACTS
RELATING TO THIS INVESTMENT APPEAR IN THIS SUMMARY. THE MEMORANDUM AND EXHIBITS
ATTACHED HERETO DESCRIBE IN DETAIL NUMEROUS ASPECTS OF THE TRANSACTION WHICH ARE
MATERIAL TO PROSPECTIVE INVESTORS, INCLUDING ASPECTS SUMMARIZED HEREIN, AND
OTHER DOCUMENTS ATTACHED HERETO SHOULD BE READ AND UNDERSTOOD IN THEIR ENTIRETY
BY THE PROSPECTIVE INVESTORS.

 

THE COMPANY:

REACH Genetics, Inc. (the “Company”) was organized pursuant to the laws of the
State of Nevada in October 2015 as AdvantaMeds Solutions USA Fund I, Inc., and
in May 2017 the Company changed its name to Doyen Elements, Inc. and in May of
2018 the Company changed its name to REACH Genetics, Inc. The Company was
organized for the purposes of providing consulting, incubator services, and
accelerator services to companies operating nationally. Upon the completion of
this Offering, we intend to focus our business operations on providing a wide
range of services to the legal Industrial Hemp industry, including property
acquisition, leasing, management consulting, genetic research and cultivating
large Hemp Farms to produce high quality products in the United States, as well
as to acquire existing companies which

are currently engaged in providing services to this industry.

    TYPE OF SECURITY: The Company hereby offers (the “Offering”) for sale to
Accredited Investors a maximum of 1,000,000 Shares of Common Stock ($.0001 par
value) at a purchase price of $1.00 per Share (the “Shares”).     MINIMUM
SUBSCRIPTION: There is a minimum subscription of 10,000 Shares, for a minimum
purchase price of $10,000. The Company reserves the right to reject in whole or
in part subscriptions received during the Offering.



 

  4 | Page

 



 

RISK FACTORS:

This investment involves various and substantial risks, including the risks more
particularly described in this Memorandum.

 

USE OF PROCEEDS:

The Company intends to use the proceeds of this Offering for business
development, marketing, hiring additional employees and for working capital and
general corporate purposes.

 

SUBSCRIPTION PROCEDURES:

As a condition to accepting subscriptions (i) a Subscription Agreement in the
form furnished by the Company and annexed hereto as Exhibit A must be executed
by each prospective investor and delivered to the Company and (ii) good funds
must be delivered by check or wire transfer in the amount of the purchase price
of the Shares being purchased and payable to the Company.

 

The Company will cause to be delivered to a purchaser whose Subscription
Agreement and funds have been accepted by the Company, a Subscription Agreement
duly authorized and executed by the Company which shall specify the principal
sum of Shares purchased and consideration paid, which the Company has agreed to
sell at such price to such purchasers, along with a Certificate representing the
Shares purchased.

 

Each prospective investor should obtain the advice of his attorney, tax
consultant, and investment advisor with respect to the legal, tax and investment
aspects of this investment prior to subscribing for the Shares.

 

The Company, in its sole discretion, may accept or reject any potential
purchaser’s Subscription Agreement in whole or in part, irrespective of whether
such potential purchaser meets the standards for investing in the Offering. The
Company is also under no obligation to accept a potential purchaser’s
Subscription Agreement at the Closing.



 

  5 | Page

 

 



BUSINESS SUMMARY

 



OVERVIEW

 



REACH Genetics, Inc. (the “Company”) was organized pursuant to the laws of the
State of Nevada in October 2015 as AdvantaMeds Solutions USA Fund I, Inc., and
in May 2017 the Company changed its name to Doyen Elements, Inc. and in May of
2018 the Company changed its name to REACH Genetics, Inc. The Company was
organized for the purposes of providing consulting, incubator services, and
accelerator services to companies operating nationally. Upon the completion of
this Offering, we intend to focus our business operations on providing a wide
range of services to the legal Industrial Hemp industry, including property
acquisition, leasing, management consulting, genetic research and cultivating
large Hemp Farms to produce high quality products in the United States, as well
as to acquire existing companies which are currently engaged in providing
services to this industry. We are a development-stage and emerging-growth
Company and have conducted minimal business operations since our inception.

 

Our principal business office is located at 4800 Baseline Road, E104-#345,
Boulder, CO 80303. Our telephone number is (855) 369-3687, and our corporate
website is www.reachgenetics.com.

 

OUR MISSION AND VISION

 

Regenerative Environmental Applications to Cultivate Hemp.

 

REACH Genetics, Inc. is driven far beyond the bottom-line, it’s the goal to
provide products of the highest quality while contributing to the sustainability
of the communities with the privilege of serving. REACH’s management does not
import mystery plants or buy seeds from unreliable sources. The Company is
founded on the principal of organically grown hemp that shows promise for so
many. REACH’s own proprietary seed bank allows oversights on every plant, on
every farm, from seed to harvest and beyond. REACH Genetics, Inc.’s plants have
been developed to have a superior phytochemical profile known anywhere in the
hemp industry with the purpose of creating healthy supplements and environments.

 

OUR PRODUCTS AND SERVICES

 

We have organized our Company to provide a wide range of ancillary services to
Industrial Hemp businesses, including real estate leasing services, management
consulting, genetic research, provide large Hemp Farms to produce high quality
products and insurance. We intend to be a “one- stop shop” for the legal
Industrial Hemp industry. We expect that operators in this industry will be able
to simplify their business operations, become more efficient, and maximize their
profit potential by using our Company’s variety of ancillary products and
services.

 

We believe that providing ancillary products and services to the licensed legal
Industrial Hemp industry puts us in the best position to tap the national and
international market, because we will not be bound by the licensing and
regulatory requirements which binds growers and dispensers to a single state or
geographic area. Our goal, and our opportunity, is to provide our products and
services to clients in every state in which Hemp products are legal.



 

  6 | Page

 

 

These products and services will include:



 

PRODUCTS:

 

We currently sell our Premium Whole Plant Extract (CBD oil) called Farmers Hemp
Extract in 500 and 1000mg with Zero THC.

 

REAL ESTATE SERVICES:

 

We intend to acquire real estate and asset facilities which we can develop or
retro-fit for the Company’s grow or other licensed legal hemp growers and
distributors. According to available industry information, there is a
significant demand for such facilities which is not currently being met by the
commercial real estate industry. In addition, the supply of legal hemp friendly
facilities and agricultural real estate is rapidly increasing in value in key
markets such as Oregon. Through our pending acquisitions, we will be able to
enter this market as a product manufacturer ad grower.

 

CONSULTING AND MANAGEMENT SERVICES:

 

Through our pending acquisitions, we have acquired 4 scientists, each of whom
has between 10 to 25 years of operational experience in the legal industrial
hemp industry. We intend to offer both established industry participants as well
as start-up operators a wide variety of management and operational services,
including licensing, compliance, growth structure, facility build-out and
expansion.

 

Starting a grow site is typically extremely complex, with varying rules,
regulations, and legal risks involved. Because of the experience of our
management and employees, we believe that our Company can provide valuable
assistance and guidance.

 

OUR RECENT ACQUISITIONS

 

REACH Genetics, Inc., on December 14, 2017, entered into an equity purchase
agreement to acquire 7GENx LLC, a Boulder, Colorado based Hemp genetics research
and Development Company for $4,200,000 pursuant to a promissory note due May 21,
2019.

 

7GENx LLC focuses on creating proprietary hemp cultivators to meet the current
and emerging market demands for use in breeding for agricultural, industrial and
medical purposes. Its team of scientists collect data and analysis the chemical,
genetic and phenotypic profiles of hemp, allowing the company to create
proprietary varieties of hemp that are targeted for specific uses for current or
emerging markets. Additionally, 7GENx intends to restore regenerative hemp-based
agriculture, food, fuel and fiber economies for the health, safety and welfare
of the planet by providing small select farms in Colorado (and other states with
state approved hemp programs) with hemp cultivation and harvesting techniques,
elevated organic methods and practices, and proprietary rich hemp oil extract
varieties that meet state hemp program standards.

 

On January 26, 2018: Termination of Contract



 

Based on recent developments within REACH Genetics Inc. and the Cannabis
industry, we have determined that in order to maximize shareholder value we are
going to more narrowly focus our efforts in the specific areas of hemp related
products. Therefore, we will not be moving forward with the acquisition of the
companies owned by Cassaundra McGinnis, Natalie Romolt, Angela Morton, Jeremy
Pollock and Kyle Wendland; in various businesses related to the cannabis
industry, pursuant to an agreement dated April 20, 2017.

 

  7 | Page

 







 

Those companies operate within the overall cannabis space but outside our
updated / more focused strategy. We are continuing to review other partners or
acquisitions consistent with our objectives.

 

SALES AND MARKETING

 

REACH Genetics, Inc.’s management is currently targeting hemp companies and
certified organic real estate property, strategically positioning the Company
across the globe. While REACH Genetics, Inc. intends to revolutionize the hemp
industry through plant breeding and genetics, the expansion of its research labs
and genetic scientists will enable trading on a global level through the
distribution of popular hemp cultivars. The Company’s specialty CBD oils along
with branded hemp retail products and “Hempcrete” construction goods, empowers a
marketplace with unlimited solutions.

 

MARKETING TACTICS

 

We intend to utilize the following marketing channels and tactics to position
ourselves appropriately to prospective industrial hemp business clients and
customers. We believe that these strategies; social media and Netflix documental
educational series will ensure that our Company is able to generate a steady
stream of new clients.

 



[ex10-6_002.jpg]

 













  8 | Page

 



 





Online Initiatives

 

●The REACH Genetics website, www.reachgenetics.com, will be the Company’s
primary online marketing tool, and will be designed to serve as a powerful sales
and promotional channel to reach our targeted industrial hemp businesses. The
website will provide potential clients with key information that will enable
them to make a positive decision and convert them into clients. The website will
include:

 

● An introductory video that grab the attention of prospective clients through
explaining REACH’s service offerings and value proposition.

 

● A modern logo and typeface that makes the website easy--to--read while
establishing the Company’s brand identity.

 

● An “About Us” section that will provide an overview of the Company’s history,
background, and team Live Chat / Contact Form

 

Through these initiatives, REACH Genetics will create a personal and memorable
experience for the potential client, increasing the chance of lead conversion
and thereby generating potential revenues for the Company.

 

Search Engine Optimization (SEO)

 

The Company will utilize resources towards implementing an aggressive SEO
strategy. REACH will work to optimize the search engine rankings for all of its
niche businesses. The Company will also focus on accumulating inbound links,
listing on directories, instituting a blog, and establishing a social media
presence with the goal of achieving a higher organic Google, Bing, and Yahoo
search ranking for terms related to each of its different niche businesses. The
organic ranking earned by REACH’s subsidiary websites will bring authority to
the Company as a leading and established industrial hemp platform and business.
The Company will be very strategic in the search engine keywords it optimizes
for and will specifically focus on keywords that have low ranking difficulty and
have high purchase intent.

 

Pay-Per-Click Campaign

 

REACH will pursue a pay-per-click (PPC) advertising campaign in which the
Company can pay additional funds for visible ads on search engines like Google
and Bing. These campaigns target high search volume terms relevant to the
business in order to drive traffic to the website. REACH must analyze and opt
for keywords that are the most cost effective in terms of driving traffic to the
website, enhancing the Company’s visibility on the market.

 

In order to do so, REACH will establish a Google AdWords account in order to
create targeted advertisements that will appear on the first page of a Google
search. The Company can specifically create ad copy based on its targeted
keywords, establish the geographical radius in which the ad will appear, and
allocate a certain budget towards that ad. When potential consumers search for a
phrase related to industrial hemp ancillary services, the ad appears near the
top of the Google search page. When customers click on the ad, a certain dollar
amount will be removed from the Company’s allocated budget; this dollar amount
will be higher depending on the popularity of the search term.



 

  9 | Page

 

 





Behavioral Retargeting

 

In addition to allocating a marketing budget to search and display banner ads,
REACH will also aim to convert prospective clients that have already visited one
of its websites. A visit to one of REACH’s websites typically indicates a
specific interest in the Company’s service offerings. The Company will use its
re-targeting algorithms to shift this initial interest into multiple up-sells,
cross- sells, and conversions.

 

Whereas other sites are constantly marketing to completely new customers, REACH
has already established a profile on the customer from previous visits or visits
to their other web properties to target the marketing to them based upon past
activity or purchases. The Company’s network of different properties will allow
REACH to generate significantly more revenue from each customer as compared to
its competitors.

 

REACH will also use behavioral retargeting on external websites. Retargeting
marks online users who visited any of its subsidiary websites with a pixel, and
then serves banner ads on other websites visited by those same users. The cost
of behavioral retargeting is typically a fraction of traditional banner
advertising. Assuming a conservative $5 CPM, REACH will show up to 10
impressions per retargeted user, therefore spending $0.05 in the attempt to
bring back a user with an existing digital profile back to one of its
properties.

 

E-mail Direct Marketing

 

REACH Genetics will hire a third-party company to gather email addresses for
industrial hemp businesses across the country. Once it has created a substantial
email list, the Company will send email blasts to these prospective clients on a
continuous basis to direct them to the company website. REACH Genetics will also
install a tracking code on all of its emails, similar to its retargeting
strategy, which will automatically drop an anonymous cookie in the visitors’
browser and create lists of people who have visited the REACH Genetics website.
The Company can then, again, utilize channels such as AdRoll and Bannersnack to
identify previous visitors and display retargeting ads on the web. Determine the
Market and Content: Emails will include various types of content that will
attract and inform old and new clients; emails will be targeted and designed for
specific markets. Email topics include:

 

●Informative Emails: These emails will include helpful tips and information. For
example, one email may inform clients what services are offered and, on average,
how much it may cost. These emails will spread goodwill to customers and enhance
the Company’s brand.

 

●Value Proposition: These emails will inform clients on what makes REACH
Genetics better than other competitors. The Company can highlight its
experience, commitment to helping industrial hemp businesses grow their
businesses, and overall positive ratings across online databases.

 

●Promotional Material: These emails will include discounts and promotions that
can be applied towards the Company’s services.



 

  10 | Page

 

 



Then, determine Sending Frequency and Goals: After determining the type of
content for the market or campaign, the Company will determine the sending
frequency and goals of the email campaign. By setting measurable goals such as
amount of leads generated, the Company can track the progress and success of the
campaign over time.

 

Finally, create Schedule: REACH Genetics will create a schedule for creating and
sending out emails. Emails will be sent on a weekly or biweekly basis, according
to this schedule. In addition, the Company will increase volume of email blasts
depending on seasonality and market conditions. The Company can create email
campaigns on platforms such as Mailchimp and Autopilot.

 

Referral and Advertising Partners

 

We will establish a multi-faceted referral system to acquire active partners and
economic alignment with a variety of referral relationships.

 

● Through banner advertisements on third party websites: REACH and its
subsidiary companies will publish banner advertisements on referrals’ websites
that will direct viewers straight to one of the subsidiary companies.

 

● High traffic, high following websites: The Company will utilize high traffic
websites that have a strong following to publicize REACH’s service offerings.

 

● Channel partners: Channel partners can either be specialized or general
websites focused on the different sectors of the industrial hemp market. REACH
Genetics will become affiliated with these channel partners and will offer them
a bonus when they recommend or drive a sale to a REACH subsidiary.

 

11 | Page

 

 

Offline Initiatives

 

Events and Trade Shows

 

The Company will attend major industry event, expos, and conferences across the

 

United States as it increases market penetration. The attendance of REACH
Genetics at well- known events will help to grow the Company brand, develop
potential strategic partners with professionals in the industry, and generate
additional leads for the business.

 

Examples of Business-to-Business Events:

 

  ● NCIA (Oakland)   ● West Tech Summit (San Francisco)   ● Las Vegas Annual
Cannabis Conference   ● Big Show Industry (LA)   ● NOCO (CO)

 

Print Advertising

 

Print advertising will also be an effective marketing campaign for the Company.
This includes new feature, discount and product announcements in local
newspapers and publications, which will drive traffic to the Company.

 

Public Relations

 

We will focus on securing editorial coverage with various media outlets
targeting the industrial hemp business market. The team will reach out to
relevant publication editors, high-traffic websites, and blogs in order to
create a “buzz” about REACH’s ancillary services and overall value.

 

The Company will rely heavily on an innovative public relations strategy,
building strong relationships with magazine editors that focus on industrial
hemp operators. The PR firm’s main responsibility consists of ongoing media
outreach with top tier media sources in the industry as well as prominent online
sites and bloggers. Public Relations efforts will also include quarterly
creative programming ideas and pitches that will keep the Company in the media
spotlight and provide the media with an ever-changing story angle, increasing
the Company’s opportunity for consistent media coverage.

 

COMPETITION

 

We face significant competition in providing management consulting, business
incubation services, and equipment, products, and technology to companies in the
legal industrial hemp industry that we are targeting. Many of these competitors
have significant experience in this industry, have been in operation for a
greater period, and possess significantly greater resources than our Company.
These competitors may prevent us from acquiring desirable properties or may
cause an increase in the price we must pay for legal industrial hemp friendly
properties. In particular, larger companies may enjoy significant economies of
scale and therefore be in a competitive advantage in pricing products and
services.

 

Many of our potential competitors are already publicly traded corporations,
including companies engaged in real estate acquisition, financial services,
agricultural supplies, and legal industrial hemp growers and marketers.

 

12 | Page

 

 

We believe that by targeting small and mid-sized producers and start-ups, which
can benefit from our hands-on business support systems and our variety of
products and services, we have identified an under-served niche in this rapidly
expanding industry.

 

GOVERNMENT REGULATION

 

Our business operations, as well as properties that we may acquire, are subject
to many federal, state, and local government laws and regulations, including
land use, zoning, environmental regulations, operational licenses, and
employment regulations. With our emphasis on the legal industrial hemp industry
we, or our clients and customers, will also be subject to significant government
regulations concerning the growing, processing, marketing, and distribution of
legal hemp products.

 

Some of the properties that we plan to acquire will be used primarily for the
cultivation and production of industrial hemp and will be subject to the laws,
ordinances and regulations of the federal, state, and local governments
involving land use, water rights, treatment methods, environmental disturbance,
and eminent domain. In certain jurisdictions, land used for agricultural
purposes are also subject to regulations governing the protection of endangered
species and the protection of wetlands. Because certain of the properties that
we will own will be used for growing legal industrial hemp, some jurisdictions
have additional regulations regarding security and waste materials disposal.

 

At the present time, under federal law legal industrial hemp plants are
classified by the Controlled Substances Act (CSA) as a Schedule I controlled
substance. Even in those jurisdictions in which the growing, extraction, or sale
of legal industrial hemp products has been legalized at the federal, state
and/or local level, the possession, use, transfer, and cultivation of legal
industrial hemp plants remains a violation of federal law. At present, it is the
policy of the federal government, as stated by the prior Obama Administration,
that it is not an efficient use of federal resources to direct federal law
enforcement to prosecute those lawfully abiding by state laws permitting the use
and distribution of industrial hemp. However, absent any statutory changes to
the CSA, federal law still criminalizes the possession, use, cultivation or
transfer of legal industrial hemp plants and pre-empts any state laws to the
contrary. If federal law enforcement policy with respect to state-legalized
legal industrial hemp plants should change, such enforcement would seriously
impact the business operations of our clients and customers, and thereby
seriously impact our ability to execute our Company’s business plan. Under such
circumstances, we would likely suffer significant losses with respect to our
investment in industrial hemp facilities, including possible seizure and
forfeiture of such assets.

 

RESEARCH AND DEVELOPMENT

 

We have had no research and development expenses since our inception in October
2015, nor do we intend to utilize a significant amount of the proceeds of this
Offering for research and development purposes. However, several of the entities
that we plan to acquire have undertaken significant research and development
activities in the past several years which our Company, upon the completion of
our acquisitions, will benefit.

 

13 | Page

 

 

SEASONALITY

 

We do not believe that seasonal factors will have a significant effect on our
business operations.

 

EMPLOYEES

 

We have had no employees since our inception, and all of our business operations
have been conducted by our Officers and Directors and Principals. Upon the
completion of this Offering, we expect to employ 10 full-time and 6 part-time
employees as part of our expansion of business operations. In addition, as of
March 1, 2018, the entities which we plan to or have already acquired employed
approximately 5 persons. Neither our Company nor any of our prospective
employees are, or are expected to be, subject to a collective bargaining
agreement.

 

PROPERTIES

 

At the present time, the Company does not own any real properties. The Company
currently has lease agreements for office facilities and warehouse operations.

 

EMERGING-GROWTH COMPANY CONSIDERATIONS

 

We qualify as an “emerging-growth company” as defined by the Jumpstart Our
Business Startups Act (the “JOBS Act”). As an emerging-growth company, we may
take advantage of specified reduced reporting requirements under the Securities
Act of 1933, as amended, and be relieved of certain other significant
requirements that are otherwise applicable to public companies. [See: Risk
Factors: Emerging Growth Company Considerations”].

 

MANAGEMENT

 

Officers and Directors

 

Our directors will serve until their successor is elected and qualified. Our
officers are elected by the board of directors to a term of one year and serves
until their successor is duly elected and qualified, or until they are removed
from office. Our board of directors has no nominating, auditing or compensation
committees.

 

The name and position of our officer and directors are set forth below:

 

Ms. Cynthia Boerum Chief Executive Officer, Chief Financial Officer

 

Ms. Boerum became the Chief Executive Officer of the Company. in November 2017,
after serving as Chief Operating Officer since 2016. Ms. Boerum was Vice
President of Sales and Consultant for Accentia International Outsourcing Company
in Hyberdad, India, from 2009 to 2011. The leadership position included
overseeing national and international sales teams.

 

14 | Page

 

 

Previously, Ms. Boerum held positions of Vice President of Sales for Opus
Healthcare in Austin, TX. 2004 to 2007 and positioned the company for
acquisition by NextGen. She also held the positions of Enterprise Vice President
of National Accounts and Sales Manager for the top 32 health organizations
nationally at McKesson from 1989 to 2003. During this time, she received various
top performer awards, not only from McKesson, but also the state of Minnesota.

 

Mr. Jeff Hranicka Chief Operating Officer

 

Mr. Hranicka became the Chief Operating Officer of the Company in November 2017.
Jeff joined Advantameds Solutions as the Capital Investment Manager in 2016 and
has successfully completed the NASAA Series 65 Uniform Investment Advisor Law
Examination; selected in June 2017 as Chief Technical Officer of REACH Genetics,
Inc. Jeff is a proven business leader that delivers operational and financial
commitments while developing profitability improvements through organizational
leadership.

 

Beginning in 1998 he served multiple roles and was promoted to a Senior Sales
and Operations Management Executive with leadership positions of increased
responsibility and complexity for WESCO Distribution, Inc. As Director of the
WESCO Midwest Region, 2008-2015, he led a world class sales organization
approaching $200 million in revenues with responsibility for over 180 employees
coordinating multiple resources in sales, operations, finance, human resources,
purchasing, pricing and marketing as critical components of the field
organization.

 

Outside Directors:

 

Ronald P. Van, Jr.

 

Professional Summary: Mr. Van recently held the position of Vice President and
General Manager, Central U.S. with WESCO Distribution, Inc., a leading North
American provider of electrical products and other maintenance, repair and
operating (MRO) supplies. As Vice President and General Manager Mr. Van led a
sales organization approaching one billion in revenues with responsibility for
over 800 employees in 60 plus locations. He coordinated multiple resources in
sales, operations, finance, human resources, pricing and marketing. Mr. Van
retired from WESCO in October 2015. He currently volunteers on a regular basis
at PAWS Chicago no kill adoption center.

 

Jeffrey Stroin

 

Professional Summary: Mr. Stroin currently holds the position of Vice President
& General Manager with Turtle & Hughes, Inc. He held the same position at WESCO
Distribution, Inc. from 2005 through 2015. Previous to that he held various
positions at General Electric Company from 1979 through 2004 concluding as
Vice-President Pacific Region. Jeff is a competitive, creative business leader
with 36 years of sales and management experience. He has a proven track record
of driving profitable growth through strategic analysis and execution of key
business initiatives while managing electrical wholesale organizations as large
as $900M and 850 employees.

 

Audit Committee Financial Expert

 

Our Board of Directors currently carries out the functions of the Audit
Committee. Our Board of Directors has determined that we do not have an audit
committee financial expert on our Board of Directors carrying out the duties of
the Audit Committee. The Board of Directors has determined that the cost of
hiring a financial expert to act as a director and to be a member of the Audit
Committee or otherwise perform Audit Committee functions outweighs the benefits
of having a financial expert on the Audit Committee.

 

15 | Page

 

 

EXHIBIT “A”

 

REACH GENETICS, INC.

 

SHARE SUBSCRIPTION AGREEMENT

 

Subject to the terms and conditions set forth in this Agreement, the
undersigned,                  (the “Subscriber”) hereby subscribes for
            shares of the Common Stock, $.0001 par value, of REACH Genetics,
Inc., a Nevada Corporation (the “Corporation”), and hereby agrees to pay in cash
therefore, immediately upon acceptance of this Subscription Agreement by the
Corporation, or at such other time and in such manner as may be agreed to by the
Corporation, the aggregate sum of                 Dollars ($             ),
representing a price of $1.00 per share.

 

1 Representations and Warranties of Subscriber. The Subscriber hereby represents
and warrants to the Corporation as follows:

 

(a) Access to Information. The Corporation files current information with the
U.S. Securities and Exchange Commission. Because of the Subscriber’s business
relationship with the Corporation and with the management of the Corporation,
the Subscriber has had access to all material and relevant information
concerning the Corporation, thereby enabling the Subscriber to make an informed
investment decision with respect to his investment in the Shares, and all data
and information requested by the Subscriber from the Corporation or its
representatives concerning the business and financial condition of the
Corporation and the terms and conditions of the Subscriber’s acquisition of the
Shares has been furnished. The Subscriber acknowledges that he has had the
opportunity to ask questions of and receive answers from, and to obtain
additional information from, the Corporation and its representatives concerning
the present and proposed business and financial condition of the Corporation.

 

(b) Financial Sophistication. The Subscriber has such knowledge and experience
in financial and business matters that he is capable of evaluating the merits
and risks of investing in the Shares, and he has the capacity to protect his own
interests in connection with the transaction.

 

(c) Discussion with Counsel. The Subscriber has had the opportunity to discuss
this Agreement and his investment in the Corporation with his counsel, and to
the extent it thought necessary, counsel for the Corporation.

 

(d) Understanding the Investment Risks. The Subscriber understands and agrees
that:

 

(i) An investment in the Shares represents a speculative and risky investment,
and there can be no assurance as to the success of the Corporation;

 

16 | Page

 



 

(ii) Subscriber can bear the economic risk of losing his entire investment in
the Shares and Subscriber’s interest in other assets;

 

(iii) The subscription price should not be considered an indication of the
actual value of the Shares, and may not have any relation to any applicable
criterion of value;

 

(iv) There is at present no public market for the Shares, and it is not known
when or if a public market will develop;

 

(v) Subscriber has adequate means of providing for Subscriber’s current and
future needs and possible personal contingencies, and Subscriber has no need for
liquidity of Subscriber’s investment in the Shares;

 

(vi) Subscriber does not have an overall commitment to investments which are not
readily marketable, including the Shares and other similar investments,
disproportionate to Subscriber’s net worth or gross income;

 

(vii) Subscriber is not currently nor has he ever been involved in any legal
proceeding or circumstance, which would cause him to be a “bad actor” under
newly adopted Rule 506(d);

 

(viii) Subscriber is a bona fide resident of the United States, maintains his
principal residence there, and is at least eighteen (18) years of age and is a
United States citizen; and

 

(ix) Subscriber is an accredited Investor, as defined in Rule 501(a) of
Regulation D.

 

(e) Understanding of the Nature of the Shares. The Subscriber understands and
agrees

that:

 

(i) The Shares have not been registered under the Securities Act of 1933, as
amended (the “Act”), or any state securities laws (the “State Acts”) and are
being issued and sold in reliance upon certain of the exemptions contained in
the Act and the State Acts, and the representations and warranties of the
Subscriber contained herein are essential to any claim of exemption State Acts;

 

(ii) The Shares are “restricted securities” as that term is defined in Rule 144
promulgated under the Act;

 

(iii) The Shares cannot be sold or transferred without registration under the
Act and the State Acts or unless the Corporation receives an opinion of counsel
acceptable to it (as to both counsel and the opinion) that such registration is
not necessary;

 

(iv) The Shares and any certificates issued in replacement therefor shall bear
the following legend, in addition to any other legend required by law or
otherwise deemed advisable by the Corporation:

 

“The Shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act”) or any applicable state securities laws (the
“State Acts”) and may not be sold, transferred or otherwise disposed of unless a
registration statement under the Act and the State Acts with respect to such
Shares is effective at such time or unless the Corporation is in receipt of an
opinion of counsel satisfactory to it to the effect that such Shares may be sold
without registration under the Act and the State Acts.

 

17 | Page

 

 

(f) Investment Intent. The Subscriber represents and warrants that:

 

(i) The Subscriber is purchasing the Shares for investment for the Subscriber’s
own account and not on behalf of any other person;

 

(ii) The Subscriber is purchasing the Shares with the intent of holding such
securities for investment and without the intent of participating, directly or
indirectly, in a distribution of such securities;

 

(iii) Neither the Subscriber nor anyone acting on the Subscriber’s behalf has
paid or will pay any commission or other remuneration to any person in
connection with the purchase of the Shares;

 

(iv) The Subscriber has received no public solicitation or advertisement
concerning an investment in the Shares; and

 

2. Corporation Solely Responsible for Disclosure; No Independent Review or
Opinions. The Corporation has assumed sole responsibility for compliance with
the disclosure requirements of federal and state securities laws in connection
with the sale of the Shares. No law firm, accounting firm, securities
broker/dealer or other third party has conducted any due diligence review of the
Corporation and its business and affairs or any disclosures with respect
thereto, written or oral, made by the Corporation or others. Notwithstanding the
preparation of any documents or agreements related to the Corporation or this
investment, the Corporation’s law firm has not rendered any legal opinions
concerning any aspect of the Corporation’s business and affairs, including but
not limited to, the validity or enforceability of any contracts, agreements or
obligations related to an investment in the Corporation. By execution of this
Subscription Agreement, Subscriber acknowledges that the Corporation is solely
responsible for all disclosures to potential Investors concerning the
Corporation and its business and affairs and that no legal opinions have been
rendered by the Corporation’s law firm as described above.

 

3 Survival of Representations, Warranties, Covenants and Agreements. The
representations, warranties, covenants and agreements contained herein shall
survive the delivery of, and the payment for, the Shares.

 

4 Notices. Any and all notices, designations, consents, offers, acceptances or
any other communication provided for herein shall be given in writing by
registered or certified mail which shall be addressed to, in the case of the
Corporation, at its principal office address, and in the case of Subscriber, to
the address set forth in this Subscription Agreement or otherwise appearing on
the books of the Corporation or his residence or to such other address as may be
designated by him in writing.

 

18 | Page

 

 

5. Taxation. The Corporation and the Subscriber may be subject to a variety of
federal, state and local income or intangible taxes, which, in large part, will
be based on the individual circumstances (including income from other sources
and performance of other investments) of each investor. Because of these and
numerous other variables, it is not feasible to present a detailed explanation
of the tax treatment of an investment in or ownership of the Shares.
Accordingly, the Subscriber will consult its own tax advisor with respect to its
specific situation.

 

6. Miscellaneous Provisions.

 

(a) Headings. The headings in this Agreement are for convenience of reference
only and shall in no way be deemed to define, limit or add to any provision of
this Agreement.

 

(b) Amendment. This Agreement may not be amended except in writing signed by the
parties hereto.

 

(c) Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect any other provision hereof, which shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.

 

(d) Binding Effect; Governing Law. This Agreement may not be assigned or
transferred in whole or in part by the Subscriber without the prior written
consent of the Corporation. This Agreement shall be binding upon and inure to
the benefit of the Subscriber and his estate, heirs at law, legatees,
distributees, executors, administrators, other personal representatives and
permitted successors and assigns, and shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns. This Agreement shall
be governed by and shall be construed under the laws of Nevada.

 

[Signature on next page]

 

19 | Page

 

 

IN WITNESS WHEREOF, the Subscriber has duly executed this Subscription Agreement
as of the date set forth below.

 

 

  SUBSCRIBER:           Name of Subscriber:                 Signature of
Subscriber        

 

  Address:                           Taxpayer ID No.    

 

  Dated:    

 

SUBSCRIPTION ACCEPTED:         REACH GENETICS, INC.         BY:           NAME:
                            TITLE:           DATE:    

 

20 | Page

 



 

 

